Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.      1:20-CV-01269-CMA-STV

   COLONY INSURANCE COMPANY

   Plaintiff

   v.

   BRISTLECONE MONTESSORI SCHOOL,
   RUTHANN SHERRIER,
   JESSICA TERRIZZI CALDWELL,
   R.W., a minor, individually and by and through his guardian and next friend, Tina Satch,
   DOES 1-10

   Defendants


                                              ANSWER


           Defendant, Jessica Terrizzi Caldwell, by and through her attorneys, Nathan Dumm &

   Mayer P.C., appearing separately from the other named Defendants, hereby responds to

   Plaintiff’s Complaint as follows:

           1.     With reference to the allegations contained in paragraph 1 of Plaintiff’s

   Complaint, this Defendant is currently uninformed and, at this time, denies the same.

           2.     With reference to the allegations contained in paragraph 2 of Plaintiff’s

   Complaint, this Defendant admits that Defendant Bristlecone Montessori School was during its

   operation incorporated in the State of Colorado, with its principal place of business in Alma,

   Colorado.
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 2 of 13




          3.      With reference to the allegations contained in paragraph 3 of Plaintiff’s

   Complaint, upon information and belief, this Defendant admits that Ruthann Sherrier may be

   currently domiciled and residing in the State of Colorado.

          4.      With reference to the allegations contained in paragraph 4 of Plaintiff’s

   Complaint, this Defendant admits that she currently is domiciled and resides in the State of

   Colorado.

          5.      With reference to the allegations contained in paragraph 5 of Plaintiff’s

   Complaint, upon information and belief, this Defendant admits that R.W. is a minor and that

   Tina Satch has a parental relationship with R.W. and that one or both of them may be domiciled

   and reside within the State of Colorado.

          6.      With reference to the allegations contained in paragraph 6 of Plaintiff’s

   Complaint, the allegations are too vague for this Defendant to provide a substantive response.

   That said, this Defendant does admit that R.W/Tina Satch have filed a lawsuit in Park County

   District Court, Civil Action No. 2019cv30064, wherein allegations related to conduct associated

   with the operation of Bristlecone Montessori School have been made. This Defendant further

   admits that in the fall of 2018 she held a position with Bristlecone Montessori School. This

   Defendant is currently uninformed or outright denies the remaining allegations contained in this

   paragraph.

          7.      With reference to the allegations contained in paragraph 7 of Plaintiff’s

   Complaint, this Defendant admits that she currently does not know who John Does 1-10 are

   intended to refer to and that this paragraph contains prefatory matters to which no response is




                                                   -2-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 3 of 13




   required. To the extent a response is required, this Defendant currently denies the allegations

   contained therein.

          8.      With reference to the allegations contained in paragraph 8 of Plaintiff’s

   Complaint, this Defendant avers that the statute cited speak for itself. This Defendant is currently

   unaware of whether the controversy exceeds $75,000 exclusive of costs and interest and thus

   currently denies the allegations contained therein.

          9.      With reference to the allegations contained in paragraph 9 of Plaintiff’s

   Complaint, this Defendant avers that the statute cited speaks for itself.        Nonetheless, this

   Defendant does not dispute venue in Colorado is appropriate.

          10.     With reference to the allegations contained in paragraph 10 of Plaintiff’s

   Complaint, this Defendant admits that a Complaint was originally filed by R.W/Tina Satch

   against certain Defendants in Park County District Court on or about September 10, 2019, case

   No. 2019cv30064. This Defendant also admits that an Amended Complaint was filed in that

   lawsuit on or about March 9, 2020. Those pleadings speak for themselves, although this

   Defendant denies the veracity of the allegations contained in those pleadings and that she is

   liable. This Defendant also denies any remaining allegations contained in this paragraph.

          11.     With reference to the allegations contained in paragraph 11, as to the Park County

   state lawsuit, this Defendant avers that the Complaint and Amended Complaint filed by those

   Plaintiffs speak for themselves, although this Defendant denies the veracity of the allegations

   contained therein. This Defendant denies each and every other allegation heretofore not

   specifically admitted.




                                                    -3-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 4 of 13




          12.     With reference to the allegations contained in paragraph 12, as to the Park County

   state lawsuit, this Defendant avers that the Complaint and Amended Complaint filed by those

   Plaintiffs speak for themselves, although this Defendant denies the veracity of the allegations

   contained therein. This Defendant denies each and every other allegation heretofore not

   specifically admitted.

          13.     With reference to the allegations contained in paragraph 13, as to the Park County

   state lawsuit, this Defendant avers that the Complaint and Amended Complaint filed by those

   Plaintiffs speak for themselves, although this Defendant denies the veracity of the allegations

   contained therein. This Defendant denies each and every other allegation heretofore not

   specifically admitted.

          14.     With reference to the allegations contained in paragraph 14, as to the Park County

   state lawsuit, this Defendant avers that the Complaint and Amended Complaint filed by those

   Plaintiffs speak for themselves, although this Defendant denies the veracity of the allegations

   contained therein. This Defendant denies each and every other allegation heretofore not

   specifically admitted.

          15.     With reference to the allegations contained in paragraph 15, as to the Park County

   state lawsuit, this Defendant avers that the Complaint and Amended Complaint filed by those

   Plaintiffs speak for themselves, although this Defendant denies the veracity of the allegations

   contained therein. This Defendant denies each and every other allegation heretofore not

   specifically admitted.

          16.     With reference to the allegations contained in paragraph 16 of Plaintiff’s

   Complaint, this Defendant admits that she tendered to the Plaintiff in this case the Park County



                                                   -4-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 5 of 13




   lawsuit requesting payment of both defense and indemnity associated with that litigation. This

   Defendant is currently uninformed what Bristlecone Montessori School may have done and

   therefore at this time denies the same.

          17.     This Defendant denies the allegations contained in paragraph 17 of Plaintiff’s

   Complaint.

          18.     With reference to the allegations contained in paragraph 18 of Plaintiffs’

   Complaint, this Defendant admits that this Plaintiff issued an insurance policy which provides

   coverage to this Defendant. This Defendant avers that the policy speaks for itself and denies any

   remaining allegations contained in this paragraph.

          19.     With reference to the allegations contained in paragraph 19 of Plaintiffs’

   Complaint, this Defendant admits that currently the Plaintiff has provided defense counsel for the

   Park County litigation and that Plaintiff has communicated with this Defendant associated with

   her tender and representation. This Defendant avers any written communications speak for

   themselves, although this Defendant does not necessarily agree with the content.

          20.     With reference to the allegations contained in paragraph 20 of Plaintiffs’

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          21.     With reference to the allegations contained in paragraph 21 of Plaintiffs’

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent



                                                     -5-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 6 of 13




   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          22.     With reference to the allegations contained in paragraph 22 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          23.     With reference to the allegations contained in paragraph 23 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          24.     With reference to the allegations contained in paragraph 24 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          25.     With reference to the allegations contained in paragraph 25 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.



                                                     -6-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 7 of 13




          26.     With reference to the allegations contained in paragraph 26 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          27.     With reference to the allegations contained in paragraph 27 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          28.     With reference to the allegations contained in paragraph 28 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          29.     With reference to the allegations contained in paragraph 29 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          30.     With reference to the allegations contained in paragraph 30 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response



                                                     -7-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 8 of 13




   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          31.     With reference to the allegations contained in paragraph 31 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          32.     With reference to the allegations contained in paragraph 32 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          33.     With reference to the allegations contained in paragraph 33 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          34.     With reference to the allegations contained in paragraph 34 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent




                                                     -8-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 9 of 13




   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          35.     With reference to the allegations contained in paragraph 35 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          36.     With reference to the allegations contained in paragraph 36 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          37.     With reference to the allegations contained in paragraph 37 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          38.     With reference to the allegations contained in paragraph 38 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.



                                                     -9-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 10 of 13




          39.        With reference to the allegations contained in paragraph 39 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          40.        With reference to the allegations contained in paragraph 40 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          41.        With reference to the allegations contained in paragraph 41 of Plaintiff’s

   Complaint, this Defendant avers those allegations contain legal conclusions to which no response

   is required. To the extent a response is required, this Defendant avers that the pertinent

   documents, which Plaintiff chose not to attach to the Complaint, would speak for themselves,

   although this Defendant denies that Plaintiff is entitled to a limitation on coverage.

          42.        With reference to the allegations contained in paragraph 42 of Plaintiff’s

   Complaint, this Defendant was not directly involved in any such communications and therefore,

   at this time, is currently uninformed.

          43.        With reference to the allegations contained in paragraph 43 of Plaintiff’s

   Complaint, this Defendant hereby incorporates its responses to the allegations incorporated in

   that paragraph.




                                                    -10-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 11 of 13




          44.     This Defendant denies the allegations contained in paragraph 44 of Plaintiff’s

   Complaint.

          45.     This Defendant denies the allegations contained in paragraph 45 of Plaintiff’s

   Complaint.

          46.     With reference to the allegations contained in paragraph 46 of Plaintiff’s

   Complaint, this Defendant admits that she disputes any limitation on coverage alleged by

   Plaintiff. This Defendant is, however, currently uninformed as to the position of the other

   Defendants.

          47.     This Defendant denies the allegations contained in paragraph 47 of Plaintiff’s

   Complaint.

          48.     This Defendant denies the allegations contained in paragraph 48 of Plaintiff’s

   Complaint.

          49.     This Defendant denies each and every other allegation not heretofore specifically

   admitted.

                                    AFFIRMATIVE DEFENSES

          1.      This Complaint fails to state a valid claim at this time for which relief can be

   granted.

          2.      The claim alleged is not yet ripe.

          3.      The Plaintiff’s claim is brought wrongfully and/or in bad faith.

          4.      Plaintiff’s claim may be barred by the doctrine of unclean hands.

          5.      Plaintiff’s Complaint should be stayed pending resolution of the underlying

   litigation in Park County.



                                                       -11-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 12 of 13




          WHEREFORE, this Defendant prays that the Court enter judgment in her favor on

   Plaintiff’s Complaint for declaratory relief and award this Defendant her fees, costs and expenses

   incurred in defending this action and grant such other and further relief as the Court deems

   appropriate.

          Respectfully submitted this 29th day of May, 2020.



                                                /s/ Marni Nathan Kloster
                                                Marni Nathan Kloster
                                                Ashley Hernandez-Schlagel
                                                NATHAN DUMM & MAYER P.C.
                                                7900 E. Union Avenue, Suite 600
                                                Denver, CO 80237-2776
                                                Phone Number: (303) 691-3737
                                                Fax: (303) 757-5106
                                                Attorneys for Defendant Jessica Terrizzi Caldwell




                                                   -12-
Case 1:20-cv-01269-CMA-STV Document 15 Filed 05/29/20 USDC Colorado Page 13 of 13




                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 29th day of May, 2020, I electronically filed the foregoing
   ANSWER with the Clerk of Court using the CM/ECF system which will send notification of
   such filing to the following at their e-mail addresses:

   Jay R. Graif
   Jennifer C. Kalvestran
   GUST ROSENFELD, P.L.C.
   1624 Market St., Suite 202
   Denver, CO 80202
   jgraif@gustlaw.com
   jkalvestran@gustlaw.com
   Attorneys for Plaintiff

   Igor Raykin
   Kishinevsky & Raykin, LLC
   2851 S. Parker Road, Suite 150
   Aurora, Colorado 80014
   Tel: (720) 767-1846
   Fax: (720) 523-8135
   igor@coloradolawteam.com

   Michael Nolt
   Kishinevsky & Raykin, LLC
   2851 S. Parker Road, Suite 150
   Aurora, Colorado 80014
   Tel: (720) 863-4256
   Fax: (720) 748-8894
   michael@coloradolawteam.com
   Attorneys for Defendants R.W., a Minor, and Tina Satch



                                                 /s/ Alexandra Sanchez
                                                 Paralegal




                                                    -13-
